THEL%TTOFZNEY                   GENERAL
                       OF        EXAS                     _,.._
                                                            -...--c_



                       April 7, 1966

Honorable Tom Xenyon                 Opinion NO. c-647
District Attorney
Brazoria~County                      Ret Whether the provisions of
Angleton, Texas                          Senate Bill 549, Acts of the
                                         59th Legislature,Regular
                                         Session; 1965, Chapter 343,
                                         page 729, codified in Vernon's
                                         do Article 7044a, Vernon's
                                         Civil Statutes, providing a
                                         deadline for furnishing the
                                         county tax assessor-collector
                                         the tax rate adopted by a tax-
                                         ing authority,are applicable
Dear Mr. Kenyont                         to Brazoria County.
      '~Yourrequest for an opinion asks whether the provisions
of Senate Bill 549, Acts of the 59th Legislature, Regular Ses-
sion, 1965, codified in Vernon's as Article 7044a, Vernon's
Civil Statutes, are applicable to Brazoria County.
      Senate Bill 549 provides as follows;
           "Section 1. From and after January 1,
      1966, all taxing authoritieswhich use the-
      services of the county tax assessor-collector,
      either to assess or collect taxes for such tax-
      in aut ori     shal                 uly 20 of
      each Near. no&.fy td counts tax assessor-
      collector.whoseservices are to be used by the
      taxing authority of the tax rate for the suc-
      ceeding taxable year adopted by the taxing au-
      thority.
           “Sec. 2.  In the event any taxing author-
      itv usina the services of the counts tax assess-
      or-collector for either assessing 0; collecting
      taxes of the taxing authority fails to notify
      the county tax assessor-collectorof the tax rate
      adopted by the taxing authority, prior to July 20,
      as provided in Section 1 of this ,Act,the tax rate
      for the succeedingyear shall be'the tax rate for
      the preceding year, rather than the tax rate adopt-
      ed by the taxing authority,and in no event shall


                            -3141-
Hon. Tom Kenyon, page 2 (c-647)


         a new tax rate be in force and effect unless
         notification of such tax rate is furnished the
         county tax assessor-collector prior to July 20
         of each year.
              “Sec. 3.  In compiling the tax roll for a
         taxing authority using-the services of the county
         tax assessor-collector. the countv tax assessor-
         collector shall use the rate furnished him by the
         taxing authority prior to July 20 of each year,
             in the event the county tax assessor-collector
         Ezi not been furnished a new tax rate the county
         tax assessor-collector shall use the iax rate adopt-
         ed for the preceding taxable year by the taxing au-
         thority,
              "Sec. 4. The fact that there is no deadline
         for various taxing authorities (other than the
         State of Texas to adopt a tax rate, causing un-
         due delay for he county tax assessor-collector,
         creates an emergency and an imperative public
         necessity that the Constitutional Rule requiring
         bills to be read on three several days in each
         house be suspended, and said Rule Is hereby sus-
         pended; and this Act shall take effect and be in
         force from and after its assage, and it is so
         enacted." (Emphasis addedP .
        It is noted that the foregoing Act is applicable to "all
taxing  authorities which use the services of the county tax
assessor-collector, either to assess or collect taxes for such
taxing authority," A county is a taxing authority (Article VIII,
Section l-a and 9, Constitution of Texas) which uses the services
of the county tax assessor-collector (Article VIII, Section 14,
Constitution of Texas) to collect taxes for such taxing authority
(Article 7181a et seq., Vernon's Civil Statutes). The only tax-
ing authority using the services of the county tax assessor-
collector to which the provisions of Senate Bill 549, Acts of
the 59th Legislature, Regular Session, are not applicable, is
the State of Texas! Section 4 of Senate Bill 549. The Only
provision which excludes any taxing authority is the phrase
 'other than the State of Texas" used in the emergency clause of
Senate Bill 5&g* The Act throughout refers to "all taxing au-
thorities," "any taxing authority,' and "the tax roll for a tax-
ing authority." Since the county is a taxing authority, if the
Legislature had intended to exclude the counties from its pro-
visions, it could have done so with similar language which ex-
cluded the State of Texas.



                           -314,s
  .




Hon. Tom Kenyon, page 3 (c-647)


       You are therefore advised that the provisions OfSenate
3111 549, Acts of the 59th Legislature, Regular Session,
Chapter 343, page 729, codified in Vernon's atiArticle 704
Vernon's Civil Statutes, are applicable to Brazorla County.

                          SUMMARY
        The provisions of Senate Bill 549, Acts of
        the 59th Legislature, Regular Session, 1965,
        Chapter 3113 page 729, codified in Vernon's as
        Article 70&b,, Vernon's Civil Statutes, are
        applicable to Brazoria County, since Brazoria
        County is a taxing authority which uses the
        services of the county tax assessor-collector
        to assess and collect taxes for Such taxing
        authority.
                                    Yours very truly,
                                    WAGGONER CARR
                                    Attorney General


                                    By $%j‘$ /$g&,&
                                        ,,',,.,
                                          john Reeves
                                    /     Assistant
JR:ms
APPROVED:
OPINION COMMITTEE
iJ.V. Geppert, Chairman
H. Grady Chandler
John Banks
Jack Goodman
Dean Arrington
APPROVED FOR THE ATTORNEY GENERAL
BYE T. B. Wright




                           -3143-